Exhibit 10.1


FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT




This FIRST AMENDMENT (this “Amendment”), effective as of February 1, 2018, is to
that certain Purchase and Sale Agreement dated November 13, 2017 (the
“Agreement”), by and between VEREIT Operating Partnership, L.P., a Delaware
limited partnership (“Seller”) and CCA Acquisition, LLC, a Delaware limited
liability company (“Purchaser”). Capitalized terms used herein and not otherwise
defined have the meanings ascribed to them in the Agreement.


WHEREAS, pursuant to Section 9.6 of the Agreement, the Agreement may be amended,
restated, supplemented or otherwise modified by a written instrument signed by
Purchaser and Seller; and


WHEREAS, Purchaser and Seller desire to amend certain terms of the Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:


1.The definition of “Company Transaction Expenses” is hereby deleted in its
entirety and replaced with the following:


“‘Company Transaction Expenses’ means the unpaid obligations, fees and expenses
incurred by or on behalf of the Company or any of the Purchased Subsidiaries
(together, the ‘Responsible Entities’) or that are payable by the Responsible
Entities (whether due prior, on or after the Closing) in connection with the
transactions contemplated by this Agreement or the Transaction Documents (except
for the Services Agreement), including (i) fees and expenses of legal counsel,
investment bankers, accountants and other advisors, (ii)(x) transaction bonuses,
severance payments, change of control payments, excise tax gross-up payments,
retention payments, stay bonuses, payments with respect to stock appreciation
rights, dividend equivalent payments or other payments that arise as a result of
the consummation of the transactions contemplated by this Agreement and the
employer portion of any FICA and other payroll Taxes payable in respect thereto,
and (y) any unpaid severance obligations or other termination payments resulting
from terminations of employment on or before the Closing, (iii) except as set
forth in Section 9.1, all fees and expenses associated with obtaining approvals,
consents and waivers and (iv) any broker’s fees incurred or payable by or on
behalf of the Responsible Entities.”


2.Section 1.4 is amended by inserting new paragraphs (f) and (g) reading as
follows:


“(f)    Notwithstanding the foregoing provisions of this Section 1.4, solely
with respect to the current portion of program development costs with respect to
Cole Office & Industrial REIT (CCIT III), Inc., (i) for purposes of the Closing
Balance Sheet, the amount of the current portion of program development costs
shall be equal to $120,000 (the “Initial CCIT III Adjustment Amount”), and (ii)
within ten (10) Business Days after the first anniversary of the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller a statement (the
“CCIT III Statement”) setting forth in reasonable detail the total dollar amount
of capital raised by Cole Office & Industrial REIT (CCIT III), Inc. during the
twelve months ending January 31, 2019 (the “CCIT III Capital Raise Amount”) and
its calculation of the lesser of one percent (1%) of the CCIT III Capital Raise
Amount and $2,231,146 (the “CCIT III Expected Amount”). If the CCIT III Expected
Amount as set forth in the CCIT III Statement is (x) greater than the Initial





--------------------------------------------------------------------------------




CCIT III Adjustment Amount, then Purchaser shall pay or cause to be paid to
Seller, within five (5) Business Days after delivery of the CCIT III Statement,
an amount equal to the difference between the CCIT III Expected Amount and the
Initial CCIT III Adjustment Amount, and (y) less than the Initial CCIT III
Adjustment Amount, then Seller shall pay or cause to be paid to Purchaser or its
designee, within five (5) Business Days after delivery of the CCIT III
Statement, an amount equal to the difference between the CCIT III Expected
Amount and the Initial CCIT III Adjustment Amount (such payment, the “CCIT III
True-Up Payment”). The review and dispute resolution provisions of Section
1.4(b), (c) and (d) shall apply mutatis mutandis with respect to the calculation
of the CCIT III Capital Raise Amount and the determination of the amount of the
CCIT III True-Up Payment and the components thereof. Within five (5) Business
Days after the date on which the CCIT III True-Up Payment amount and the
components thereof are finalized, Purchaser or Seller, as applicable, shall pay
to the other Party the difference between the CCIT III True-Up Payment as so
finalized and the amount of the CCIT III True-Up Payment previously paid to or
by such other Party, as applicable. All payments to Seller under this Section
1.4(f) shall be made in the same manner as Seller received the Closing Cash
Payment Amount or in such other manner as Seller may direct in writing.


(g)    Neither the Estimated Closing Working Capital Amount nor the Closing
Working Capital Amount shall reflect a tax refund receivable from any taxing
jurisdiction or a liability related to the proposed assessment by the state of
New York with respect to the Company’s taxable years ending December 31, 2013
and December 31, 2014.”


; and re-labeling the existing paragraphs (f) and (g) as (h) and (i),
respectively.


3.Section 5.9(b) is amended by inserting new paragraph (iv) as follows:


“Seller shall prepare the United States federal and any state income tax returns
of the Company for calendar year 2017 and for the short period beginning on
January 1, 2018 and ending on the Closing Date, and shall provide drafts of such
returns to Purchaser in accordance with Section 5.9(b)(i). On the 2017 federal
income tax return, Seller shall request a refund of overpayments, net of amounts
to be credited with respect to the short period 2018 (which Seller intends to be
at least equal to the amount due for the short period 2018). Purchaser shall
file or cause to be filed such tax returns as promptly as practicable and will
file or cause to be filed Form 8050 with the 2017 federal tax return, requesting
a direct deposit of the 2017 refund into a bank account designated by Seller. If
the IRS issues a check for the refund, Purchaser shall deposit or cause to be
deposited the check and promptly wire or cause to be wired the amount of the
refund to Seller. To the extent that there is tax due on the short period 2018
tax return in excess of the amount credited from 2017, Purchaser shall pay or
cause to be paid such excess and Seller shall promptly reimburse Purchaser or
the payor for such amount. To the extent that there is a refund on the short
period 2018 federal tax return, Purchaser shall seek to have the refund
deposited directly with Seller or, if the IRS issues a check for the refund,
Purchaser shall deposit or cause to be deposited the check and promptly wire or
cause to be wired the amount of the refund to Seller. Any liability resulting
from the proposed assessment by the state of New York with respect to the
Company’s taxable years ending December 31, 2013 and December 31, 2014 shall be
paid to the relevant New York taxing authority promptly upon the resolution or
settlement of such proposed assessment, such payment to be made by Seller if
practicable, otherwise by Purchaser or one of its Affiliates (in which case
Seller will indemnify Purchaser and all applicable Purchaser Indemnified Parties
for such payment in accordance with Section 7.2). In the event of any conflict
between this Section 5.9(b)(iv) and Section 5.9(b)(i), this Section 5.9(b)(iv)
shall control.”





--------------------------------------------------------------------------------




4.The definition of “Seller-Developed Software” is hereby deleted in its
entirety and replaced with the following:


“Seller-Developed Software” is defined in Section 5.16(a).”


5.Section 2.2(a)(vii) is hereby deleted in its entirety and replaced with the
following:


“[Reserved]”
 
6.Pursuant to Section 5.16(b) of the Agreement, the Parties agree that:


“Seller shall deliver the Seller-Developed Software on a mutually agreed upon
date following the Closing. Such date shall be reasonably determined by the
Parties based on the migration schedule to be agreed by the Parties following
the Closing and transition of support from Seller (or its applicable Affiliates)
to Purchaser (or its applicable Affiliates).”


7.Section 3.3(b) of the Disclosure Schedule is hereby amended by adding the
following entity name and related information to the end of the table contained
therein:


Name of Purchased Subsidiary
Jurisdiction of organization
Jurisdiction where qualified to do business
CCA Real Estate, LLC
Delaware
AZ



Pursuant to Section 5.1(a)(vii), Purchaser hereby consents to the Company’s
formation of CCA Real Estate, LLC.


8.Except as expressly modified and amended as set forth in this Amendment, the
Agreement remains in full force and effect, enforceable in accordance with its
terms. The terms and provisions of Article IX (except for the first two
sentences in Section 9.7 (Waiver)) of the Agreement are incorporated herein by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Amendment, provided that references in the Agreement to “as of
the date hereof” or “as of the date of this Agreement” or words of like import
shall refer to November 13, 2017.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


PURCHASER:
 
CCA Acquisition, LLC
 
 
 
By:
/s/ Richard Ressler
 
 
Name:
Richard Ressler
 
 
Title:
Vice President
 







SELLER:
 
VEREIT Operating Partnership, L.P.
 
 
 
By:
/s/ Glenn J. Rufrano
 
 
Name:
Glenn J. Rufrano
 
 
Title:
Chief Executive Officer
 






